                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

WESLEY TURK,                                       )
                                                   )
               Movant,                             )
                                                   )
       v.                                          )           No. 4:18-cv-01657-AGF
                                                   )
UNITED STATES OF AMERICA,                          )
                                                   )
               Respondent.                         )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on movant Wesley Turk’s response to the Court’s

order of January 2, 2019, directing him to file his 28 U.S.C. § 2255 motion within thirty days.

(Docket No. 4). For the reasons discussed below, the Court will direct the Clerk of Court to mail

to movant a copy of the Court’s § 2255 form. Additionally, the Court will give movant an

additional thirty days from the date of this order to file his motion in this case.

                                             Discussion

       On September 27, 2018, movant filed a document with the Court requesting that the

Court appoint him an attorney to file a motion based on the United States Supreme Court case of

Sessions v. Dimaya, 138 S.Ct. 1204 (2018). Alternatively, movant requested that he be sent the

paperwork so that he could file a motion to vacate, set aside, or correct sentence pursuant to 28

U.S.C. § 2255 himself. Movant also asked that he be sent a copy of his docket sheet, a form to

file a civil rights complaint pursuant to 42 U.S.C. § 1983, a form to file a motion to proceed in

forma pauperis, and a form to file a motion to request the appointment of an attorney.

       On January 2, 2019, the Court directed the Clerk of Court to send movant a copy of the

Court’s § 2255 form. (Docket No. 2). Movant was given thirty days in which to fill out the
Court-provided form and file his motion in the present action. The Court noted that movant’s

failure to file the motion would result in the dismissal of this action without prejudice.

       Mail to movant was returned undeliverable on January 22, 2019. (Docket No. 3). The

documents were resent to movant’s new address. On February 4, 2019, the Court received a

letter from movant. (Docket No. 4). In the letter, movant stated that he had received the forms

that the Court ordered sent to him, to wit: a 28 U.S.C. § 2255 form; a 42 U.S.C. § 1983 form; a

motion to proceed in forma pauperis form; a motion to appoint counsel form; and a copy of the

docket sheet. Movant also stated that “this is the first time I am hearing about any of this.”

       Based on movant’s response, it is unclear whether he requires more time to file his §

2255 motion, or whether he did not intend to file such a motion in the first place. As such, the

Court will direct the Clerk of Court to resend a § 2255 form to movant. If movant desires to file a

§ 2255 motion in this case, he must fill out the form, following the directions contained therein,

and file the motion with the Court within thirty (30) days of the date of this order. If movant does

not file a motion within thirty days, the Court will dismiss this action without further prejudice

and without further notice.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk of Court shall send to movant a copy of the

Court’s 28 U.S.C. § 2255 motion to vacate, set aside, or correct sentence form.

       IT IS FURTHER ORDERED that movant shall have thirty (30) days from the date of

this order in which to file his motion to vacate, set aside, or correct sentence pursuant to 28

U.S.C. § 2255. Failure to file the motion on the Court-provided form will result in the

dismissal of this action without prejudice.




                                                  2
       IT IS FURTHER ORDERED that the Clerk of Court shall send to movant a copy of the

docket sheet.

       Dated this 13th day of March, 2019.




                                             AUDREY G. FLEISSIG
                                             UNITED STATES DISTRICT JUDGE




                                             3
